internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-103267-00 date date trust x a b d1 d2 d3 d4 d5 court a b dear this letter responds to a letter dated date and subsequent correspondence submitted by an authorized representative of trust on behalf of trust requesting a ruling with respect to the proposed division of trust into two separate trusts the information submitted states that a and b then husband and wife established trust on d1 a and b are trustors and co- trustees of trust trust provides that the trustors desire to establish a charitable_remainder_unitrust crut within the meaning of of revproc_90_31 1990_1_cb_539 and sec_664 and sec_664 of the internal_revenue_code paragraph of trust provides that trust is irrevocable and cannot be amended except as provided in paragraph sec_3_3 and concerning distribution to remaindermen and conformity with sec_664 of the code respectively a and b have funded trust with various property including shares of x sec_3 of trust provides for distributions of trust principal and income paragraph provides that during the lifetimes of a and b the trustee shall pay to a and b jointly in each taxable_year of the trust the unitrust_amount computed as provided in sec_4 paragraph provides that upon the death of a or b the trustee shall pay to the survivor of a and b in each taxable_year of the trust the unitrust_amount computed as provided in sec_4 paragraph provides in general that upon the death of the survivor of a and b the trustee shall distribute all of the then principal and income of the trust estate other than any amount due to a unitrust recipient to certain named charities or to such additional or replacement beneficiaries as designated by a or b or the survivor of a and b in a dated written instrument the named charities and any additional or replacement beneficiaries shall be organizations described in sec_170 sec_170 sec_2055 and sec_2522 of the code sec_4 of trust provides that the unitrust_amount required to be distributed under sec_3 shall be computed as provided in sec_4 paragraph provides that the basic unitrust_amount shall be ten percent of the net fair market of the trust assets valued as of the first business_day of the trust’s taxable_year except as otherwise provided in sec_4 the unitrust_amount shall be the basic unitrust_amount as defined in paragraph paragraph provides that if the basic unitrust_amount is greater than the amount of trust income as defined in sec_643 of the code and the regulations thereunder for the trust’s taxable_year the unitrust_amount shall be limited to the amount of the trust income paragraph provides that if the amount of trust income as defined in sec_643 of the code and the regulations thereunder for the trust’s taxable_year exceeds the basic unitrust_amount the unitrust_amount shall include such excess income to the extent that the aggregate of the unitrust amounts paid to the unitrust recipient in prior taxable years of the trust is less than the aggregate of the basic unitrust amounts for such years subsequent to the establishment of trust a and b became legally_separated and commenced divorce proceedings in court as part of the proceedings on d2 court issued a judgment ordering a and b to join in a petition to divide trust into two separate trusts with a as sole trustee of the separate trust for a’s benefit and b as sole trustee of the separate trust for b’s benefit on d3 court issued a supplemental judgment ordering the division of trust property between the two separate trusts the stock of x is to be divided evenly between the two trusts but the remainder of the trust corpus is to be divided into an a percent share for a’s trust and a b percent share for b’s trust on d4 court also issued a judgment ordering each of a and b to be named successor trustee for the other in the event of the other’s death and providing that if one of them predeceases the other as to that person’s respective trust the other shall be the continuing life_beneficiary on d5 court additionally issued an order authorizing the conversion of trust from a charitable_remainder_unitrust with a net_income makeup method of payment to a charitable_remainder_unitrust with a standard fixed percentage_method of payment such court order also modified certain other provisions of trust not relevant to this ruling_request the provisions of this order are not the subject of this ruling_request a and b represent that trust as modified by the d5 court order meets all of the qualifications and requirements of sec_664 a and b further represent that all of the other provisions and requirements of the two separate trusts will be identical to those of trust as modified by the d5 court order the unitrust_amount for each separate trust will remain at ten percent of the net fair_market_value of the property of the respective separate trust sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust sec_664 provides that a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of the assets valued annually is to be paid not less often than annually to one or more persons at least one of whom is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals no amount other than the above-described payments may be paid to or for_the_use_of any person other than an organization described in sec_170 following the termination of the payments described above the remainder_interest in the trust generally is to be transferred to or for_the_use_of an organization described in sec_170 with respect to each contribution of property to the trust the value of the remainder_interest in such property must be at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust based solely on the facts and representations submitted we conclude that the division of trust into two separate trusts will not cause trust or the two separate trusts to fail to qualify as charitable_remainder trusts under sec_664 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular sec_61 sec_170 sec_1001 and sec_1041 we express no opinion on whether trust qualifies as a charitable_remainder_trust under sec_664 or whether the separate trusts each will qualify as charitable_remainder trusts under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to a b and trust’s other authorized representative sincerely yours h grace kim assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
